On April 15,1998, relator, Disciplinary Counsel, filed with this court a certified copy of an order of the Supreme Court of Kentucky entered September 4, 1997, in Kentucky Bar Association v. Richard K. Jacob, case No. 96-SC-1097-KB, suspending respondent, Richard K. Jacob, a.k.a. Richard Kenneth Jacob, for thirty days. On April 24,1998, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. On May 22, 1998, respondent filed a response to the show cause order, and on June 3, 1998, relator filed an answer brief. On June 17, 1998, respondent filed a motion to strike relator’s answer brief, and on June 25,1998, relator filed a brief in opposition to respondent’s motion. On November 3, 1998, this court denied respondent’s motion to strike and, pursuant to Gov.Bar R. V(11)(F)(4), suspended respondent, Richard K. Jacob, a.k.a. Richard Kenneth Jacob, from the practice of law in Ohio until such time as he is reinstated to the practice of law in the state of Kentucky. On November 12, 1998, respondent filed a motion for reconsideration. On March 25, 1999, this court granted respondent’s motion for reconsideration and ordered that respondent would be reinstated to the practice of law in Ohio upon his filing of and this court’s acceptance of an affidavit in which he averred that he has no legal impediment to being readmitted to the bar of Kentucky but that he does not intend to apply for readmission to the bar of Kentucky and in which he stated his reasons for not seeking readmission to the bar of Kentucky. On April 5,1999, respondent filed an affidavit with this court. Upon consideration thereof,
IT IS ORDERED by the court that respondent’s affidavit be, and is, hereby accepted. It is further ordered that respondent, Richard K. Jacob, a.k.a. Richard Kenneth Jacob, Attorney Registration No. 0008991, last known business address in Shaker Heights, Ohio, is hereby reinstated to the practice of law in Ohio.